Exhibit 10.23
POWERSECURE INTERNATIONAL, INC.
Summary Sheet of Compensation of Non-Employee Directors

     
Cash Retainer:
  $3,000 per month 
 
   
Board Chairman Fees:
  $15,000 per year 
 
   
Committee Chairman Fees:
  $7,500 per year 
 
   
Meeting Fees:
  $1,500 per meeting of a Committee of the Board, provided that only one meeting
fee is payable per day, regardless of how many meetings are held on that day 
 
   
Restricted Stock Grants:
  Upon initial election or appointment, $100,000 in fair market value (based
upon the average closing sale price of the Common Stock for the 12 months
preceding the date of grant, as reported on its principal trading stock exchange
or market) of restricted shares of Common Stock, vesting in three equal annual
installments commencing on the first anniversary of the date of election or
appointment
 
   
 
  For continuing directors, on an annual basis on the date of each Annual
Meeting of Stockholders, $50,000 in fair market value (based upon the closing
sale price of the Common Stock as reported on its principal stock trading
exchange or market on the date of grant) of restricted shares of Common Stock,
vesting in four equal quarterly installments commencing three months after the
date of grant

 

 